DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is in response to claims 1-20 filed on 09/18/2020.


Claim Objections
Claims 1, 2, 15, and 17 are objected to because of the following informalities:

2.	Claims 1 and 2 recite “the classified first content information and second content information”. Although these recitations are understood to refer to “classifying the first content information and the second content information” recited previously in claim 1, from which claim 2 depends, Applicant is urged to amend these recitations to “the classified first content information and the classified second content information” in order to clearly indicate that second content information in these limitations are intended to refer to the classified second content information.

3.	Claim 15 recites “the content source” at the end of the obtaining limitation. Although this recitation is understood to refer to the “one content source” previously disclosed in the same limitation, Applicant is urged to amend “the content source” to “the one content source” in order to provided clear and consistent antecedent basis. 

4.	Claim 15 recites “second first content information” in the obtaining limitation and then subsequently reference “the second content information” in the claim.  Although it is understood that these recitations of “the second content information” are intended to refer to the “second first content information”, Applicant is urged to remove “first” from “second first content information” in the obtaining limitation in order to provide clear and consistent antecedent basis.

5.	Claim 15 recites, is the displaying limitation, “a second level display page” and then subsequently recites two instances referring to “the second page level display”. Although it is understood that each of these recitations are intended to refer to the same page display, Applicant is urged to amend the instances of “the second page level display” to “the second level display page” in order to provide clear and consistent antecedent basis.

6.	Claim 17 recites “the instruction to display the first content display information the second content information”. It is submitted that the word “and” should be included between “the first content display information” and “the second content information” in order for the claim to be grammatically correct.

Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10, 12, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, for the following reasons:

7.	Claim 1 recites receiving from…“a second content source according to a second account information”. Although the specification discloses receiving content from more than one content source, the only support found for second account information refers to second account information for a single content source. Therefore the relationship between the second account information and the second content source is unclear. For purposes of examination, the second account information is interpreted as any account information necessary to receive information from a second content source.
	Claims 2-7 are rejected in view of their respective dependency from claim 1.



Claims 2-7 are rejected in view of their respective dependency from claim 1.

9.	Claim 1 recites, in the displaying limitation, “displaying a part of the first content information, a part of the second content information…”. It is unclear whether this displayed first and second content information are intended to refer to “the classified first content information and second content information” previously disclosed in the same limitation, or the first content information and the second content information as it was received in the previous limitations of the claim. For purposes of examination, “displaying a part of the first content information, a part of the second content information…” is interpreted as displaying a part of the classified first content information and a part of the classified second content information.
Claims 2-7 are rejected in view of their respective dependency from claim 1.


or terminal identifier”. Since this limitation is in an alternative form, in the case when the first account information corresponds to a terminal identifier and not to a user, there is no proper antecedent basis for “the user. For purposes of examination, “the user” is interpreted as any user associated with the second account information.

11. 	Claim 10 recites “the content information” at the end of the claim. There is improper antecedent basis for this limitation in the claim. Specifically, it is unclear whether this recitation is intended to refer to the “the content display information”, “the first content information” or “the second content information”. For purposes of examination, “the content information” is interpreted as referring to the first content information or the second content information.

12.	Claim 12 recites ‘the content sources” in both the transmit and the receive limitations. There is improper antecedent basis for these recitations. For purposes of examination, “the content sources” is interpreted as referring to the “first content source” or the “second content source” disclosed in claim 8, from which claim 12 depends.

13.	Claims 15 and claim 18 recite wherein “the first level display page comprises partial information of the second content information” and “wherein the first level display page and the second level display page have a same display manner”, 
Claims 16, 17, 19 and 20 are rejected in view of their respective dependency from claim 15.

14.	Claims 15 and 18 recite “a link for accessing the second page level display” and “wherein the first level display page and the second level display page have a same display manner”, respectively. Claim 15, from which claim 18 depends, previously discloses “a second level display page” in the displaying limitation and “a second page level display” in the subsequent wherein limitation. It is therefore unclear which of these previously disclosed recitations of “a second level display page” and “a second page level display” “the second page level display” recited in claim 15 and “the second level display page” recited in claim 18 are intended to refer to, or whether each of these recitations are intended to refer to the same second level display page. For purposes of examination, each reference to a second page level display or a second level display page in these claims is interpreted as referring to the same second level display page.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-3, 7-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nwabueze (US 2002/0144174) in view of Center et al. (US 2003/0171964).

Regarding claim 1, Nwabueze teaches an information display method comprising: 
transmitting, by a terminal, a content information request to a server (The data acquisition engine will read the data source and request the acquisition of the data, [0050]; the COP initiates the data acquisition process and schedules the acquisition of the data from the various sources, [0062]; the COP initiates the data acquisition routine, [0067]); 
receiving, by the terminal, a first content information comprising information regarding a first commodity from a first content source (the data acquisition engine refers to and accesses the data sources, [0067]) according to a first account information (passwords to obtain the specified data from the data sources, [0051]; The identity, access routines, source path and passwords if required, for the various data sources are defined in the customer user profile, [0067]) in response to the content information request (the data has been acquired by the data acquisition engine, [0062]; the desired data, as specified by the customer in the customer user profile, is captured by the data acquisition engine, [0067]); 
receiving, by the terminal, a second content information comprising information regarding a second commodity from a second content source according to a second account information (passwords to obtain the specified data from the data sources, [0051]; The identity, access routines, source path and passwords if required, for the 
classifying the first content information and the second content information into one category (the acquired raw data is stored into raw data type specific compartments, such that each raw data type specific compartment is associated with a set of data sources, [0014]; detect a data type of each raw data type specific compartment and load data components of each raw data type specific compartment into respective processed data type specific compartments based on the detected data type, [0014]; The data acquisition engine 170 distributes the successfully acquired data to flat file compartments according to the suite of rules for a customer, [0068]; the pre-processing engine counts the lines in the file and saves the file in the NAS with a “.cnt” extension, and operation 312, where the pre-processing engine zips the file and saves the file in a “.GZ” file format, [0079]); and 
displaying, by the terminal, the classified first content information and second content information (the desired data is displayed and the user is allowed to take action on the displayed data, [0066]).
However, Nwabueze does not explicitly disclose the displaying comprising displaying at least a first level display page and a second level display page, the first level display page displaying a part of the first content information, a part of the second content information, and a link for accessing the second page level display, and the second level display page displaying first content information omitted from the first level 
Center teaches displaying, by the terminal, classified first content information and second content information, the displaying comprising displaying at least a first level display page and a second level display page, the first level display page displaying a part of the first content information, a part of the second content information, and a link for accessing the second page level display, and the second page level display page displaying first content information omitted from the first level display page, or the second level display page displaying second content information omitted from the first level display page (each dealer may have links to additional information, [0045]; the data is divided into three sets of dealer information to be displayed. Each set of data is preferably displayed on a separate page, including a link to another page which include additional sets of data, [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to divide and organize received content for display in the system/method of Nwabueze as suggested by Center and to provide, within each displayed page, links to additional information. One would be motivated to combine these teachings in order for a user to efficiently navigate the received content.

Regarding claim 2, Nwabueze teaches the method according to claim 1, wherein the displaying the classified first content information and second content information further comprises displaying the classified first content information and second content information in a reversed order according to update time of the classified first content 

Regarding claim 3, Nwabueze does not explicitly disclose the method according to claim 1, wherein a first level display page and a second level display page have a same display manner
Center teaches wherein the first level display page and the second level display page have a same display manner (Each set of data is preferably displayed on a separate page, including a link to another page which include additional sets of data, [0045]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to divide and organize received content for display in the system/method of Nwabueze as suggested by Center and to provide, within each displayed page, links to additional information. One would be motivated to combine these teachings in order for a user to efficiently navigate the received content.

Regarding claim 7, Nwabueze teaches the method according to claim 1, wherein the first content source and the second content source are the same content source (reinitiate the request for the data acquisition from the specified data source, [0062]; The time and frequency of acquiring the data from various data sources is defined by the customer user profile, [0067]).  

Regarding claim 8, Nwabueze teaches a terminal comprises: 

a non-transitory computer-readable storage medium, storing a program to be executed by the processor, the program including instructions to: 
obtain a first content information comprising information regarding a first commodity from a first content source (the data has been acquired by the data acquisition engine, [0062]; the desired data, as specified by the customer in the customer user profile, is captured by the data acquisition engine, [0067]); 
obtain a second content information comprising information regarding a second commodity from a second content source (the data has been acquired by the data acquisition engine, [0062]; the desired data, as specified by the customer in the customer user profile, is captured by the data acquisition engine, [0067]); 
integrate the first content information and the second content information into content display information (a data transforming engine converts the pre-processed data from the various data sources and varying data formats to a uniform format, [0053]; a data aggregation engine organizes the processed data from operation 118 for presenting a desired report, [0054]); and 
display the content display information by displaying the first content information and the second content information by levels (the desired data is displayed and the user is allowed to take action on the displayed data, [0066]).
However, Nwabueze does not explicitly disclose displaying the content display information by displaying the first content information and the second content information by levels, the content display information comprising a first 
Center teaches instructions to:
display content display information by displaying first content information and second content information by levels, the content display information comprising a first level display page and a second level display page, wherein the first level display page displays a part of the first content information, a part of the second content information, and a link for accessing the second page level display, and the second page level display displays first content HW84162391US29-58-information omitted from the first level display page, or the second page level display displays second content information omitted from the first level display page (each dealer may have links to additional information, [0045]; the data is divided into three sets of dealer information to be displayed. Each set of data is preferably displayed on a separate page, including a link to another page which include additional sets of data, [0045]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to divide and organize received content for display in the system/method of Nwabueze as suggested by Center and to provide, within each 

Regarding claim 9, Nwabueze teaches the terminal according to claim 8, wherein the instructions to integrate the first content information and the second content information into content display information comprise instructions to: 
convert the first content information and the second content information to a structured data format according to a rule (a data transforming engine converts the pre-processed data from the various data sources and varying data formats to a uniform format, [0053]; format rules 226 and process rules 228 are applied to the transferred raw data files to transform the raw data to processed data, [0071]; the format rules 226 and process rules 228 convert the data to a uniform format, [0071]); and 
classify the first content information and the second content information to one category (a data aggregation engine organizes the processed data from operation 118 for presenting a desired report, [0054]; The processed data in the temporary database is organized and placed in the proper format for the requested report, [0055]; a loader 416 which moves post stage load data 418 and format files 418 to a customer’s web database 420. The type of subscription purchased by the customer will determine the web database that the post stage load data and format files are stored, [0087]).  

Regarding claim 10, Nwabueze teaches the terminal according to claim 8, wherein the instructions to display the content display information comprise instructions to display the first content information and the second content information in a reversed order 
 
Regarding claim 11, Nwabueze does not explicitly disclose the terminal according to claim 8, wherein a first level display page and a second level display page have a same display manner.  
Center teaches wherein the first level display page and the second level display page have a same display manner (Each set of data is preferably displayed on a separate page, including a link to another page which include additional sets of data, [0045]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to divide and organize received content for display in the system/method of Nwabueze as suggested by Center and to provide, within each displayed page, links to additional information. One would be motivated to combine these teachings in order for a user to efficiently navigate the received content.

Regarding claim 12, Nwabueze teaches the terminal according to claim 8, wherein, the program further comprises instructions to perform, before obtaining the first content information from the first content source: 
transmit a content information request to the content sources through a server (The data acquisition engine will read the data source and request the acquisition of the data, [0050]; the COP initiates the data acquisition process and schedules the acquisition of the data from the various data sources, [0062]); and 

However, Nwabueze does not explicitly disclose address information of the content sources.
Center teaches address information of content sources (URL data for receiving the data, [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize a URL in the system/method of Nwabueze as suggested by Center in order for a user device to reference a web resource. One would be motivated to combine these teachings because one would recognize the need for a web address when communicating over a computer network.

Regarding claim 13, Nwabueze teaches the terminal according to claim 8, wherein the instructions to obtain the first content information from the first content source comprise instructions to obtain the first content information from the first content source according to an account (the customer user profile will extract the necessary set-up information including but not limited to the type of service level (e.g., premium or standard), billing instructions for the service and passwords to obtain the specified data from the data sources, [0051]; The identity, access routines, source path and passwords if required, for the various data sources are defined in the customer user profile, [0067]).  

Regarding claim 15, Nwabueze teaches a terminal comprises: 
a processor; and 
a non-transitory computer-readable storage medium, storing a program to be executed by the processor, the program including instructions to: 
obtaining first content information comprising information regarding a first commodity and second first content information comprising information regarding a second commodity from one content source (the data has been acquired by the data acquisition engine, [0062]; the desired data, as specified by the customer in the customer user profile, is captured by the data acquisition engine, [0067]), wherein the first content information corresponds to first account information, the second content information corresponds to second account information (passwords to obtain the specified data from the data sources, [0051]), the first account information and the second account information stored in the terminal corresponds to the content source The identity, access routines, source path and passwords if required, for the various data sources are defined in the customer user profile, [0067]); 
integrating the first content information and the second content information into content display information (a data transforming engine converts the pre-processed data from the various data sources and varying data formats to a uniform format, [0053]; a data aggregation engine organizes the processed data from operation 118 for presenting a desired report, [0054]); and 

wherein the content display information further comprises second content display information for the second content information (a desired report may be generated and displayed through the acquisition and organization of the data acquired from the various source, [0048]).
	However, Nwabueze does not explicitly disclose the first content display information comprising a first level display page and a second level display page, wherein the first level display page comprises partial information of the first content information, and a link for accessing the second page level display, and the second page level display comprises first content information omitted from the first level display page or the second content display information HW 84162391US29-60-comprising a first level display page and a second page level display, wherein the first level display page comprises partial information of the second content information, and a link for accessing the second page level display, and the second page level display comprises second content information omitted from the first level display page.
	Center teaches displaying content display information by levels, wherein  the content display information comprises first content display information for first content information, the first content display information comprising a first level display page and a second level display page, wherein the first level display page comprises partial information of the first content information, and a link for accessing the second page 
	wherein the content display information further comprises second content display information for second content information, the second content display information HW 84162391US29-60-comprising a first level display page and a second page level display, wherein the first level display page comprises partial information of the second content information, and a link for accessing the second page level display, and the second page level display comprises second content information omitted from the first level display page (each dealer may have links to additional information, [0045]; the data is divided into three sets of dealer information to be displayed. Each set of data is preferably displayed on a separate page, including a link to another page which include additional sets of data, [0045]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to divide and organize received content for display in the system/method of Nwabueze as suggested by Center and to provide, within each displayed page, links to additional information. One would be motivated to combine these teachings in order for a user to efficiently navigate the received content.



convert the first content information and the second content information to a structured data format according to a rule (a data transforming engine converts the pre-processed data from the various data sources and varying data formats to a uniform format, [0053]; format rules 226 and process rules 228 are applied to the transferred raw data files to transform the raw data to processed data, [0071]; the format rules 226 and process rules 228 convert the data to a uniform format, [0071]); and 
classify the first content information and the second content information into one category (a data aggregation engine organizes the processed data from operation 118 for presenting a desired report, [0054]; The processed data in the temporary database is organized and placed in the proper format for the requested report, [0055]; a loader 416 which moves post stage load data 418 and format files 418 to a customer’s web database 420. The type of subscription purchased by the customer will determine the web database that the post stage load data and format files are stored, [0087]).  

Regarding claim 17, Nwabueze teaches the terminal according to claim 15, wherein the instruction to display the first content display information the second content information comprises instructions to display the first content information and the second content information in a reversed order according to update time of the first content information and the second content information (the data being assessed can be continually updated and presented in an incremental fashion, [0046]).  

Regarding claim 18, Nwabueze does not explicitly disclose the terminal according to claim 15, wherein a first level display page and a second level display page have a same display manner.  
	Center teaches wherein the first level display page and the second level display page have a same display manner (Each set of data is preferably displayed on a separate page, including a link to another page which include additional sets of data, [0045]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to divide and organize received content for display in the system/method of Nwabueze as suggested by Center and to provide, within each displayed page, links to additional information. One would be motivated to combine these teachings in order for a user to efficiently navigate the received content.


16.	Claims 4-6, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nwabueze-Center in view of Zhang et al. (US 2014/0089436).

Regarding claim 4, although Center teaches a user name (It assumes that the user name is self-populating, [0051]), Nwabueze-Center do not explicitly disclose the method according to claim 1, wherein the first account information and the second account information corresponds to one user identifier.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a plurality of account information in the system/method of Nwabueze-Center as suggested by Zhang in order to efficiently provide appropriate content to multiple client devices. One would be motivated to combine these teachings because information such as user identifiers and terminal entries associated with a user account enable a server to facilitate and exchange data between corresponding communication terminals.

Regarding claim 5, Nwabueze teaches the method according to claim 1, wherein the second account information corresponds to a system or group identifier to which the user belongs or is authorized access (the type of server level (e.g., premium or standard), [0051]).  
	However, although Center teaches a user name (It assumes that the user name is self-populating, [0051]), Nwabueze-Center do not explicitly disclose wherein the first account information corresponds to a user or terminal identifier.
	Zhang teaches wherein first account information corresponds to a user or terminal identifier (each user account 638 further including a user identifier, [0079]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a plurality of account information in the system/method of Nwabueze-Center as suggested by Zhang in order to efficiently 

Regarding claim 6, Nwabueze-Center do not explicitly disclose the method according to claim 1, wherein the first account information is an identifier of a subscriber identity module card.  
	Zhang teaches wherein a first account information is an identifier of a subscriber identity module card (a SIM card number, [0079]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a plurality of account information in the system/method of Nwabueze-Center as suggested by Zhang in order to efficiently provide appropriate content to multiple client devices. One would be motivated to combine these teachings because information such as SIM card numbers enable a server to facilitate and exchange data between corresponding communication terminals.

Regarding claim 14, Nwabueze-Center do not explicitly disclose the terminal according to claim 13, wherein the account is an identifier of a subscriber identity module card.  
	Zhang teaches wherein an account is an identifier of a subscriber identity module card (a SIM card number, [0079]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a plurality of account information in the 

Regarding claim 19, although Center teaches a user name (It assumes that the user name is self-populating, [0051]), Nwabueze-Center do not explicitly disclose the terminal according to claim 15, wherein the first account information corresponds to a first user identifier, and the second account information corresponds to a second user identifier.  
	Zhang teaches wherein a first account information corresponds to a first user identifier (the first account associated with the first communication client may be an e-mail account, [0037]), and a second account information corresponds to a second user identifier (the second account associated with the second communication client may be an instant communication number, [0038]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a plurality of account information in the system/method of Nwabueze-Center as suggested by Zhang in order to efficiently provide appropriate content to multiple client devices. One would be motivated to combine these teachings because information such as user identifiers and terminal entries associated with a user account enable a server to facilitate and exchange data between corresponding communication terminals.


	Zhang teaches wherein a first account information corresponds to an identifier of a subscriber identity module card (a SIM card number, [0079]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a plurality of account information in the system/method of Nwabueze-Center as suggested by Zhang in order to efficiently provide appropriate content to multiple client devices. One would be motivated to combine these teachings because information such as SIM card numbers enable a server to facilitate and exchange data between corresponding communication terminals.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

LaStrange et al.		US 5,933,142 – mechanism for displaying and controlling multiple documents obtained from a network.

Kikuchi 			US 7,681,120 – adding linked information to pages provided to a user.



Milener et al.			US 2006/0143568 – enhanced browsing windows containing links to additional content.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629. The examiner can normally be reached Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

MADHU WOOLCOCK
Examiner
Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451